                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                             Plaintiff

 v.                                                Criminal Action No. 3:16-cr-00099-RGJ-01

 LEONARDO RODRIQUEZ PRADO                                                           Defendant

                                          * * * * *

                          MEMORANDUM OPINION & ORDER

       This matter comes before the Court on Defendant Leonardo Rodriquez Prado’s Unified

Motion to Suppress Searches and Statements from Prior State Cases (the “Motion to

Suppress”). [DE 92]. The United States of America filed a response to the Motion to Suppress

(the “Response”), [DE 97], and United States Magistrate Judge Colin H. Lindsay issued a Findings

of Fact, Conclusions of Law and Recommendation (the “R&R”), recommending that the Motion

to Suppress be denied. [DE 112]. Mr. Prado filed objections to the R&R (the “Objections”). [DE

113]. This matter is now ripe for adjudication. For the reasons set forth below, the Court will

GRANT in part and OVERRULE in part Defendant’s Objections.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On July 23, 2014, Louisville Metro Police Department (“LMPD”) officers arrived at the

home of Mr. Prado and his girlfriend, Lisandra Diaz Garcia. Both Mr. Prado and Ms. Garcia were

present. Ms. Garcia signed a “Consentimiento de Búsqueda” form (translated into English,

“consent to search”).    [DE 97-2].     Mr. Prado, despite being present, did not sign the

“Consentimiento de Búsqueda” form. [Id.; DE 112 at 668–69]. After Ms. Garcia’s written consent

was obtained, a search of the home was conducted. [DE 112 at 668–69].




                                               1
            Mr. Prado was arrested and interviewed at the police station. [Id. at 669; DE 115, Apr. 30,

  2018 Tr., 698:9–10,]. At the beginning of the interview, Detective McConnell, who was lead on

  the interview, asked LMPD Officer Ruben Cardosa to tell Mr. Prado his Miranda rights. The

  conversation, which is transcribed and translated, went as follows:

Speaker                  Transcriptions                             Translation

Detective McConnell      And the time is twelve forty-three PM.     And the time is twelve forty-three PM.
                         Okay, explain to him, before we talk to    Okay, explain to him, before we talk to
                         him, he, he, he is under arrest, and we    him, he, he, he is under arrest, and we
                         need to read him his rights.               need to read him his rights.

Officer Cardosa          Okay, tú estás arrestado. Tengo que        Okay, you are under arrest. I have to
                         decirte algo que, que si tú quieres        tell you something that, that if you
                         hablar, [Indica al papel en la mesa:       want to talk, [Indicates to the paper on
                         Esto que va ser es aquí]. Si tú quieres    the table: This here is going to be
                         hablar, puedes hablar. Si no quieres       here.] If you want to talk, you can talk. If
                         hablar—Si tú quieres un abogado,           you don’t want to talk—If you want
                         está bien, pero si tú no puedes pa         an attorney, that’s fine, but if you can’t
                         pagar un abogado, te, te pagan un          pay for an attorney, they will pay for
                         abogado. Okay, now...                      one for you. Okay, now…



Detective McConnell      Do, do you want me to start reading        Do, do you want me to start reading
                         the rights, and you can…                   the rights, and you can…

Officer Cardosa          I’ma read half way through them. I         I’ma read half way through them. I
                         just need the last part.                   just need the last part.

Detective McConnell      Okay.                                      Okay.

Officer Cardosa          Y si tú dices algo, y te van a, te van a   And if you say something, and they are
                         poner en un, en un, un, un tape.           going to, they are going to put you on
                         Porque tú vas hablar de, lo que hay        a, on a, a, a tape. Because you are
                         que recordar.                              going to talk about what needs to be
                                                                    recorded.

Mr. Prado                Bueno.                                     Okay.

Officer Cardosa          Y…                                         And…

Detective McConnell      You have the right to remain silent.       You have the right to remain silent.

Officer Cardosa          Yeah.                                      Yeah.


                                                         2
Detective McConnell   The right to an attorney.                   The right to an attorney.

Officer Cardosa       Yep.                                        Yep.

Detective McConnell   If you can’t afford and attorney…           If you can’t afford and attorney…

Officer Cardosa       Yeah, I already covered that                Yeah, I already covered that

Detective McConnell   …one will be appointed to you.              …one will be appointed to you.

Officer Cardosa       Yeah, I already covered that too. And       Yeah, I already covered that too. And
                      uhm… What’s left?                           uhm… What’s left?

Detective McConnell   Here, let’s see. You’ve got the right       Here, let’s see. You’ve got the right
                      to remain silent.                           to remain silent.
Officer Cardosa       Yeah.                                       Yeah.

Detective McConnell   Anything you say, can be used against       Anything you say, can be used against
                      you in a court of law.                      you in a court of law.
Officer Cardosa       Si tú…                                      If you…

Detective McConnell   You have the right to an attorney. If       You have the right to an attorney. If
                      you can’t afford an attorney, one will      you can’t afford an attorney, one will
                      be appointed to you.                        be appointed to you.
Officer Cardosa       I did that. Si tú dices algo, le puedes     I did that. If you say something, you
                      ayudar a la corte, porque todo que vas      can help the court, because of
                      a decir, pero si tú quieres terminar, ah,   everything you are going to say, but if
                      terminados.                                 you want to finish, uh, we will finish.
Detective McConnell   Y-you did cover, “Anything you say          Y-you did cover, “Anything you say
                      can be used against you,”?                  can be used against you,”?
Officer Cardosa       Yeah.                                       Yeah.

Detective McConnell   Okay. And that’s basically what this        Okay. And that’s basically what this
                      form says, and if you agree to waive        form says, and if you agree to waive
                      those rights… Ask him, are you              those rights… Ask him, are you
                      willing to talk to…                         willing to talk to…
Officer Cardosa       Pues, ¿tú quieres hablar, o tú quieres      So, do you want to talk, or do you want
                      un, un abogado?                             an attorney?
Mr. Prado             Las dos cosas. [Ríe entre dientes]          Both things. [Chuckles]

Officer Cardosa       ¿Quieres hablar con el con el, con él?      Do you want to talk to the, to the, to
                                                                  him?
Mr. Prado             Sí, lo que pregnte, yo se lo respond.       Yes, whatever he asks, I will answer.

Officer Cardosa       He says he’s fine, talking to you.          He says he’s fine, talking to you.




                                                     3
[DE 97-5, July 23, 2014 Tr., 503:15-505:44]. As part of the above conversation with Mr. Prado,

Officer Cardosa asked Mr. Prado, in Spanish, “[s]o do you want to talk, or do you want an

attorney?” [DE 97-5, July 23, 2014 Tr., 505:40]. Mr. Prado replied, “both things.” [Id. at 505:41].

Mr. Prado’s response, however, was delivered in Spanish, and his response was not translated to

Detective McConnell. [Id. at 505:41; DE 113 at 686]. Officer Cardosa then asked Mr. Prado

whether Mr. Prado wanted to talk “to him,” using his hand to indicate Detective McConnell. [DE

97-5, July 23, 2014 Tr., 505:42; DE 112 at 673]. Mr. Prado replied in Spanish: “[y]es, whatever

he asks, I will answer.” [DE 97-5, July 23, 2014 Tr., 505:43]. Detective McConnell was then told

by Officer Cardosa that Mr. Prado was fine talking with him. Mr. Prado was then given a Spanish-

language waiver of rights form. [DE 112 at 673–74]. Mr. Prado initialed each of an enumerated

list of rights and signed the form, after which the interview began. [DE 97-4 at 499; DE 97-5, July

23, 2014 Tr., 505:49–508:98].

       On December 29, 2014, Mr. Prado’s vehicle was searched during a traffic stop. [DE 74 at

398]. Both Mr. Prado and Ms. Garcia were in the vehicle at the time of the stop. [DE 112 at 669].

Ms. Garcia signed a “consent to search” form per this vehicle search. [DE 97 at 492]. The next

day, December 30, 2014, Mr. Prado was interviewed and made further statements to LMPD

officers. [DE 97-8, Dec. 30, 2014 Tr., 494:2, 585:283].

       On August 17, 2016, Mr. Prado was indicted on several counts of wire fraud and aggravated

identity theft, in violation of 18 U.S.C. §§ 2, 1343, and 1028A((a)(1). [DE 1]. On December 21,

2017, Mr. Prado moved this Court to suppress the evidence from the search of his home, the July

23, 2014 police interview, the December 29, 2014 search of his vehicle, and the December 30,

2014 interview. [DE 92]. On January 24, 2018, the United States filed a Response to that Motion

(the “Response”) that included several attached exhibits. [DE 97]. Mr. Prado did not file a reply.



                                                4
       This Court referred the matter to Magistrate Judge Lindsay, who heard arguments from

Mr. Prado and the United States at an April 30, 2018 hearing. Magistrate Judge Lindsay denied

Mr. Prado’s request for an evidentiary hearing for failure to make an initial showing of contested

facts. [DE 109]. Additionally, at that hearing, the United States indicated that it would not seek

to introduce any evidence from the December 30, 2014 interview. [DE 115, Tr., Apr. 30, 2018

708:13–18]. Pursuant to permission granted by Magistrate Judge Lindsay, Mr. Prado submitted a

supplemental brief in support of his Motion to Suppress (the “Supplement”). [DE 110; DE 115,

Apr. 30, 2018 Tr., 722:19–21]. On June 15, 2018, Magistrate Judge Lindsay submitted an R&R

recommending that the Motion to Suppress be denied as to evidence procured from the July 23,

2014 search of the house, the July 23, 2014 interview, and the December 29, 2014 search of the

vehicle.1 [DE 112]. On June 27, 2018, Mr. Prado timely filed objections to the R&R. [DE 113].

II.    OBJECTIONS

       Mr. Prado raises three objections to the R&R. First, Mr. Prado objects to Magistrate Judge

Lindsay’s factual finding that the stop of Mr. Prado’s vehicle was precipitated by a traffic offense.

[DE 113 at 682–83]. Second, Mr. Prado objects to Magistrate Judge Lindsay’s decision not to

hold an evidentiary hearing concerning the lawfulness of the July 23, 2014 search of Mr. Prado’s

home. [Id. at 684–86]. Finally, Mr. Prado objects to Magistrate Judge Lindsay’s conclusion that

the July 23, 2014 interview did not violate Mr. Prado’s Miranda rights. [Id. at 686].

       A.      Standard of Review

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Criminal Procedure 59, a district

court may refer a motion to suppress to a magistrate judge for the preparation of a report and



1
 The R&R also recommended that the Motion to Suppress be denied without prejudice as moot as to the
evidence from the December 30, 2014 interview. [Id.] As there are no objections to this portion of the
R&R, this Court does not review this recommendation and accepts it without modification.

                                                  5
recommendation. “The magistrate judge must promptly conduct the required proceedings [and]

enter on the record a recommendation for disposing of the matter, including any proposed finding

of fact.” Fed. R. Crim. P. 59(b)(1). This Court must “make a de novo determination of those

portions of the report or specific proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). The Court need not review under a de

novo or any other standard those aspects of the report and recommendation to which no specific

objection is made and may adopt the findings and rulings of the magistrate judge to which no

specific objection is filed Thomas v. Arn, 474 U.S. 140, 150, 155 (1985).

        B.      Mr. Prado’s Objection To The Finding Of Fact That The Stop Of Mr. Prado’s
                Vehicle Was Precipitated By A Traffic Offense.

        Mr. Prado’s first objection concerns the R&R’s factual finding that the traffic stop leading

to the December 29, 2014 search of his vehicle was precipitated by a traffic offense. [DE 113 at 1-

2]. Mr. Prado asserts that the only evidence in the record concerning the alleged traffic offense is

an after-the-fact investigative report prepared by an officer who was not present during the traffic

stop. Id. at 2. Mr. Prado objects to the Court’s consideration of this investigative report on the

grounds that it is “after the fact hearsay.”

        “[T]he same rules of evidence governing criminal jury trials are not generally thought to

govern [suppression] hearings.” United States v. Matlock, 415 U.S. 164, 173 (1974). Specifically,

there is “no automatic rule against the reception of hearsay evidence” in suppression hearings. Id.

at 175. Therefore, the Magistrate did not err in considering this evidence.

        Additionally, Mr. Prado did not argue that the evidence from the search of Mr. Prado’s

vehicle should be suppressed because the traffic stop was illegal. Instead, Mr. Prado’s arguments

focused on the sufficiency of the consent to search given by Ms. Garcia after the traffic stop was




                                                 6
made. As a result, this factual issue is not material to Mr. Prado’s arguments in his Motion to

Suppress and his objection to the Findings of Fact is OVERRULED.

       C.      Mr. Prado’s Objection To The Magistrate Judge’s Decision To Not Hold An
               Evidentiary Hearing.

        Mr. Prado next objects to Magistrate Judge Lindsay’s decision not to hold an evidentiary

hearing concerning the lawfulness of the July 23, 2014 search of Mr. Prado’s home. The defendant

has the burden of showing that an evidentiary hearing is necessary when the defendant seeks to

suppress evidence. See, e.g., United States v. Giacalone, 853 F.2d 470, 482–83 (6th Cir. 1988).

“An evidentiary hearing is required only if the motion is sufficiently definite, specific, detailed,

and non-conjectural to enable the court to conclude that contested issues of fact going to the

validity of the search are in question.” United States v. Abboud, 438 F.3d 554, 577 (6th Cir. 2006)

(citation and internal quotation marks omitted); Giacalone, 853 F.2d at 483 (“[A] defendant must

make at least some initial showing of contested facts to be entitled to such a hearing.”). Moreover,

“a district court can forgo conducting an evidentiary hearing if sufficient content remains to

support a finding of [legality] after the contested items are set aside.” United States v. Thompson,

16 F. App’x 340, 344 (6th Cir. 2001) (citations omitted).

       Additionally, “[a] defendant is not entitled to an evidentiary hearing where his arguments

are ‘entirely legal in nature.’” United States v. Knowledge, 418 F. App’x 405, 408 (6th Cir. 2011)

(quoting Abboud, 438 F.3d at 577). Challenges to legal conclusions are questions of law. See,

e.g., United States v. Lawhorn, 467 F. App’x 493, 495 (6th Cir. 2012) (“Challenges to the existence

of probable cause, including the issue of staleness, are questions of law.”) (citing Knowledge, 418

F. App’x at 408; Abboud, 438 F.3d at 577).

       Whether or not an evidentiary hearing is necessary, “[t]he proponent of a motion to

suppress has the burden of establishing that his own Fourth Amendment rights were violated by

                                                 7
the challenged search or seizure.” United States v. Richards, 659 F.3d 527, 536 (6th Cir. 2011)

(quoting Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978)). Because searches are presumptively

unreasonable when conducted without a warrant, “[t]he Government has the burden of proof to

justify a warrantless search.” United States v. Haynes, 301 F.3d 669, 677 (6th Cir. 2002) (citing

United States v. Pollard, 215 F.3d 643, 648 (6th Cir. 2000)); see also United States v. Lucas, 640

F.3d 168, 174 (6th Cir. 2011). One way in which the Government can meet that burden is by

showing that consent to perform the search was “freely and voluntarily” given. Harris v. Klare,

902 F.3d 630, 635 (6th Cir. 2018) (“A search is per se reasonable . . . if the subject of that search

freely and voluntarily gives consent to the search.”).

        Mr. Prado argues that two alleged issues of disputed facts require an evidentiary hearing.

First, whether Ms. Garcia’s signing of the “Consentimiento de Búsqueda” form was a valid consent

to the search. [DE 113 at 685–86]. Second, whether Mr. Prado consented to the search. [Id. at

685].

               1.      An evidentiary hearing is unnecessary to determine whether Ms. Garcia
                       validly consented to the July 23, 2014 search.

        Mr. Prado did not move to suppress based on Ms. Garcia’s consent. Instead, he specifically

recognized the Government’s position that “[t]he search of Mr. Prado’s residence on July 23, 2014

was reported to be a consent search with consent from Mr. Prado’s co-tenant, Ms. Diaz [Garcia],”

but did not question the validity of that consent in his original Motion to Suppress. [DE 92 at 457–

58]. Mr. Prado first raised the issue of the validity of Ms. Garcia’s consent to the July 23, 2014

search at the April 30, 2018 hearing before Magistrate Judge Lindsay. [DE 115, Apr. 30, 2018

Tr., 698:3–7, 711:2–10]. However, Mr. Prado did not provide any facts probative of that issue.

[Id.] Counsel for Mr. Prado merely asserted that the government had “the burden . . . of

establishing . . . knowing and voluntary consent from [Ms. Garcia].” [DE 115, Apr. 30, 2018 Tr.,

                                                 8
698:3–5]. Magistrate Judge Lindsay then determined that an evidentiary hearing was unnecessary

because there were no material facts in dispute and permitted further briefing “to allow counsel to

make legal arguments on the motion to suppress.” [Id. at 717:13-19].

       On May 11, 2018, Mr. Prado filed his Supplement, raising for the first time facts probative

of Ms. Garcia’s consent to the July 23, 2014 search. [DE 110]. Specifically, Mr. Prado asserted

that: (1) the “list of items seized during the search lists the search as having occurred at 0935,

twelve minutes before the consent was signed;” (2) immediately prior to a 2016 consent-search of

Ms. Garcia’s residence, officers used a “heavy-handed coercive approach” in convincing Ms.

Garcia to consent to that search; and (3) during the 2016 search, Ms. Garcia “told the officer that

she wanted a paper to sign because last time they searched the house they lied about everything.”

[Id. at 661–62].

       The burden to show that an evidentiary hearing is required to adjudicate that issue lay with

Mr. Prado. Giacalone, 853 F.2d at 482–3. Because Mr. Prado did not present any contested facts

during or before the April 30, 2018 hearing, Magistrate Judge Lindsay determined that an

evidentiary hearing was unwarranted. Abboud, 438 F.3d at 577.

       The Magistrate Judge’s refusal to consider the facts first raised in the Supplement was also

correct. Issues first raised in reply briefs are generally waived. Specifically:

       Raising the issue for the first time in a reply brief does not suffice; reply briefs reply
       to arguments made in the response brief—they do not provide the moving party
       with a new opportunity to present yet another issue for the court's consideration.
       Further the non-moving party ordinarily has no right to respond to the reply brief,
       at least not until oral argument. As a matter of litigation fairness and procedure,
       then, we must treat [such issues] as waived.

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (alteration in original) (quoting

Novosteel SA v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)). This prohibition against

raising new arguments in a reply brief extends to supplemental briefs, particularly those filed after

                                                   9
a hearing. See Yonemoto v. McDonald, Civil No. 11–00533 JMS/RLP, 2015 WL 1863033, at *3

(D. Haw. Apr. 22, 2015) (noting that an “attempt to submit additional briefing to correct

deficiencies in . . . arguments pointed out during the [earlier] hearing not only prejudices [the

opposing party], but also confuses the issues presented to the court and delays efficient

adjudication of this action”).

       Here, the April 30, 2018 hearing was held to determine whether an evidentiary hearing was

needed. [DE 115, Apr. 30, 2018 Tr., 696:23–697:12]. At that hearing, Magistrate Judge Lindsay

determined that an evidentiary hearing was unnecessary and permitted the parties to file

supplemental briefs addressing the legal arguments surrounding suppression, not to relitigate

whether an evidentiary hearing was warranted. [Id. at 717:1–22]. Accordingly, Mr. Prado waived

consideration of those issues of contested facts raised after his Motion to Suppress and the hearing

to determine whether an evidentiary hearing was warranted. Scottsdale Ins. Co., 513 F.3d at 553.

For these reasons, Mr. Prado’s Objection is OVERRULED. If appropriate, Mr. Prado may move

this Court for leave to file a second motion to suppress pursuant to Fed. R. Crim. Pro. 12(c)(3).

See United States v. Walden, 625 F.3d 961, 964–66 (6th Cir. 2010).

               2.      An evidentiary hearing is unnecessary to determine whether Mr. Prado
                       consented to the July 23, 2014 search.

       In his Motion to Suppress, Mr. Prado asserts that “the United States must show that Mr.

Prado understood that a search of his residence was being requested and that he was given a fair

opportunity to object,” and that because he “is from Cuba and has some difficulty with English,

his understanding of the situation and of his right to object to the search are suspect.” [DE 92 at

457–58]. However, when one resident of a domicile consents to a search of that domicile, the

search is legal unless another resident objects—officers need not obtain the affirmative consent of

other residents. Georgia v. Randolph, 547 U.S. 103, 122–23 (2006) (holding that “if a potential

                                                10
defendant with self-interest in objecting is in fact at the door and objects, the co-tenant's permission

does not suffice for a reasonable search, whereas the potential objector, nearby but not invited to

take part in the threshold colloquy, loses out”).

       Here, because Ms. Garcia consented to a search of the residence, it is immaterial whether

Mr. Prado’s consent was obtained or whether he knew that he had the right to object to a search.

Because those facts are immaterial to determining whether the search was legal, Magistrate Judge

Lindsay correctly denied Mr. Prado an evidentiary hearing concerning whether he consented to

the search. See Thompson, 16 F. App’x at 344. For these reasons, Mr. Prado’s Objection is

OVERRULED.

       D.      Mr. Prado’s Objection To The Conclusion That The July 23, 2014 Interview
               Of Mr. Prado Did Not Violate His Miranda Rights.

       Finally, Mr. Prado objects to the Magistrate Judge’s conclusion that he validly waived his

right to an attorney at the July 23, 2014 interview. [DE 113 at 686]. Mr. Prado first asserts that

his response—“both things”—when asked whether he would like to speak with officers or speak

with an attorney, invoked his Miranda rights. [Id.] Second, Mr. Prado argues that he did not waive

his Miranda rights knowingly, as the Spanish-language waiver that he signed did not include

certain language included in the English-language version commonly used by LMPD. [Id.]

       It is well-settled that “incriminating statements elicited from suspects in custody cannot be

admitted at trial unless the suspect was first advised of his or her Miranda rights.” United States

v. Salvo, 133 F.3d 943, 948 (6th Cir. 1998) (citing Stansbury v. California, 511 U.S. 318, 322

(1994)). The Government has the burden of proving that a defendant validly waived his Miranda

rights. See Seymour v. Walker, 224 F.3d 542, 554 (6th Cir. 2000). Miranda waivers are only valid

if they are voluntary, knowing, and intelligent, under the totality of the circumstances. See Moran




                                                    11
v. Burbine, 475 U.S. 412, 423–24 (1986); Machacek v. Hofbauer, 213 F.3d 947, 954 (6th Cir.

2000) (citing Pennsylvania v. Muniz, 496 U.S. 582, 589 (1990)).

       Because the “Miranda warnings are not themselves rights protected by the Constitution

but [are] instead measures to ensure that the right against compulsory self-incrimination [is]

protected,” a waiver of Miranda rights is knowingly made so long as “the warnings reasonably

conve[y] to [a suspect] his rights as required by Miranda.” Duckworth v. Eagan, 492 U.S. 195,

203 (1989) (alterations in original) (citations omitted). Even when a suspect waives his Miranda

rights, if “the individual indicates in any manner, at any time prior to or during questioning, that

he wishes to remain silent, the interrogation must cease.” Michigan v. Mosley, 423 U.S. 96, 100

(1975) (quoting Miranda v. Arizona, 384 U.S. 436, 473–74 (1966)).

       To invoke his right to counsel, a suspect “must articulate his desire to have counsel present

sufficiently clearly that a reasonable police officer in the circumstances would understand the

statement to be a request for an attorney.” United States v. Scott, 693 F.3d 715, 719 (6th Cir. 2012)

(quoting Tolliver v. Sheets, 594 F.3d 900, 922 (6th Cir. 2010)). And a suspect’s invocation of his

Miranda rights must be unequivocal, for “[i]f an accused makes a statement concerning the right

to counsel ‘that is ambiguous or equivocal’ or makes no statement, the police are not required to

end the interrogation, or ask questions to clarify whether the accused wants to invoke his or her

Miranda rights.” Id. at 718 (quoting Berghuis v. Thompkins, 560 U.S. 370, 381 (2010)). And “if

a suspect makes a reference to an attorney that is ambiguous or equivocal in that a reasonable

officer in light of the circumstances would have understood only that the suspect might be invoking

the right to counsel, [Supreme Court] precedents do not require the cessation of questioning.”

Davis v. United States, 512 U.S. 452, 459–62 (1994). For instance, the United States Supreme




                                                 12
Court has held that a suspect’s statement “[m]aybe I should talk to a lawyer” was not sufficiently

clear to be a request for counsel. Davis v. United States, 512 U.S. 452, 462 (1994).

         Here, the issue is whether a reasonable police officer would understand that Mr. Prado

asserted his right to counsel. A review of the video and transcript shows2 that before signing the

waiver of rights form, Mr. Prado was asked, in Spanish, “do you want to talk, or do you want an

attorney?” [DE 97-5, July 23, 2014 Tr., 505:40]. He replied, in Spanish, “both things” and

chuckled. [Id. at 505:41]. The translator then asked, in Spanish, whether Mr. Prado would like to

speak with the lead detective and Mr. Prado responded, in Spanish, “[y]es, whatever he asks, I will

answer.” [Id. at 505:43]. The translator then told Detective McConnell that “[h]e says he’s fine,

talking to you.” [Id. at 505:44]. Mr. Prado argues that when viewed considering “the language

barrier and the Cuban heritage of Mr. Prado,” this conversation shows that his waiver of the right

to have an attorney present was not knowing, voluntary, and intelligent. [DE 113 at 686]. The

Court agrees.

         Mr. Prado’s statement that he would like “both things” is unequivocal. Understood

literally, Mr. Prado states that he wants both to talk and to have counsel. Because Mr. Prado’s

statement “both things” was unequivocal, the interrogation should have ceased, and the Court need

not focus on Mr. Prado’s later statement “[y]es, whatever he asks, I will answer,” although the

Court neither considers the subsequent statement ambiguous, nor contradictory to his request for

counsel. Smith v. Illinois, 469 U.S. 91, 96-99 (1984) (holding that where suspect’s first statement

in response to a question asking whether he wanted a lawyer, “Uh yeah. I’d like to do that,” was

unequivocal request for counsel, a subsequent statement could not be considered).



2 A review of the video and transcript of the exchange also reveals that Officer Cardosa neither accurately translates
the conversation between himself and Mr. Prado to Detective McConnell, nor does he adequately apprise Mr. Prado
of his Miranda rights.

                                                         13
         Having found Mr. Prado clearly asserted his right to counsel, the next issue is whether he

waived the right by signing the Spanish version of the waiver form. Once an accused invokes his

right to counsel, his responses to further questioning may only be admitted upon a finding that he

“(a) initiated further discussions with the police, and (b) knowingly and intelligently waived the

right he had invoked.” Smith, 469 U.S. at 95, (citing Edwards v. Arizona, 451 U.S. 477, 485, 486

n.9 (1981)). Here, after Mr. Prado requested counsel, the video and transcript show that Officer

Cardosa did not inform the other detective that Mr. Prado had requested counsel and simply

continued the dialogue. Thus, the Court does not find that Mr. Prado initiated further discussions

with the police after requesting counsel.

         Even if Mr. Prado had requested the police continue talking, which he did not, the Court

does not find that Mr. Prado knowingly and intelligently waived the right he had invoked by

signing the waiver form. The Spanish version3 of the waiver formed signed by Mr. Prado did not

contain the phrase included in the English version4 — “I do not want an attorney at this time.”

This phrase is in the English-language version but inexplicably not the Spanish-language version.

[DE 113 at 686]. While the absence of that phrase alone is not determinative, examining the


         3 The Spanish-language version contains two sections. Translated into English, the first is captioned “Before
we ask you any questions, you must understand your rights,” and contains a list of five numbered rights possessed by
the suspect, worded almost identically to the English-language version.3 [DE 97-4 at 501]. The second section,
translated into English, is captioned “Waiver of Rights” and reads:

         I have read this statement, or it has been read to me, and I understand what my rights are. I am willing to
         make a statement and answer questions. I understand and know what I am doing. No promises have been
         made, or threats made against me and no pressure or coercion of any kind has been used against me.
[Id.]
         4
           The English-language version of the waiver form contains two sections. [DE 92-2 at 463]. The first section
is captioned “Before we ask you any questions, you must understand your rights,” and contains a list of five numbered
rights possessed by the suspect.4 [Id.] The second section is captioned “WAIVER OF RIGHTS” and reads:

         I have read this statement of my rights and I understand what my rights are. I am willing to make a
         statement and answer questions. I do not want a lawyer at this time. I understand and know what I am
         doing. No promises or threats have been made to me and no pressure or coercion of any kind has been
         used against me.

[Id.] (emphasis added).

                                                          14
totality of the circumstances, including the speed at which the conversations took place, the lack

of accurate translation, and Mr. Prado’s invocation of his right to counsel, the Court does not find

that Mr. Prado knowingly and intelligently waived his right to counsel when he signed the waiver.

Moreover, without that phrase, his signing of the waiver is not contradictory to his request for

counsel. For these reasons, Mr. Prado’s third Objection is GRANTED.

III.   CONCLUSION

       Accordingly, for the foregoing reasons, IT IS ORDERED as follows:

       (1)     The Findings of Fact, Conclusions of Law and Recommendation of the United

               States Magistrate Judge, [DE 112], is accepted in part and modified in part as

               set forth herein;

       (2)      Defendant’s Objections, [DE 113], are granted in part and overruled in part as

               set forth herein;

       (3)      Defendant’s Motion to Suppress, [DE 92], is granted in part and denied in part

               as set forth herein and evidence garnered as a result of the July 23, 2014 interview

               of Mr. Prado is suppressed;

       (4)     The time period from June 28, 2018 through the date of this Order, is deemed

               excludable time pursuant to Title 18, United States Code § 3161(h)(1), see also

               United States v. Polan, 970 F.2d 1280, 1285 (3d Cir. 1992);

       (5)     This trial of this matter will be scheduled by separate Order.




                                                               October 29, 2018




                                                15
